Citation Nr: 1530407	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-29 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.
 
2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from January 1969 to December 1970, with subsequent additional periods of Reserves service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which found that new and material evidence had not been submitted, and a claim of entitlement to service connection for a left knee disability was not reopened.

The Veteran appeared and testified at a personal hearing in May 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

In the August 2013 statement of the case (SOC), the RO reopened the claim and denied it on the merits.  When a claim has been previously disallowed, VA lacks jurisdiction to consider the claim again unless new and material evidence was received.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Thus, while the RO addressed the claim on the merits, the Board must address the "new and material evidence" requirement in this decision.

Recently, the Veteran submitted a March 2015 VA Form 9, Appeal to Board of Veterans' Appeals, appealing the denial of entitlement to compensation for a right shoulder disability, pursuant to 38 U.S.C.A. § 1151, and entitlement to total disability based on individual unemployability (TDIU).  These claims are awaiting a Board hearing prior to adjudication.

The issue(s) of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2004 SOC, the RO found that the Veteran's left knee disability was not incurred during active service or during a period of active duty for training (ACDUTRA).  The Veteran did not submit a timely substantive appeal subsequent to the August 2004 SOC.
 
2. The evidence received since the August 2004 SOC includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claims for service connection for a left knee disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2004 SOC decision that denied the claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014).
 
2.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the request to reopen the claim of entitlement to service connection for a left knee disability, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The United States Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The Veteran was initially denied entitlement to service connection for a left knee disability in a June 2003 rating decision.  The Veteran submitted a notice of disagreement with the June 2003 rating decision, and in August 2004, the RO issued a SOC continuing the denial.  The RO noted the Veteran's service medical records did not include treatment for or complaints of left knee symptoms.  Additionally, the RO found that the Veteran had not submitted evidence showing he developed left knee osteoarthritis to a compensable degree within one year of discharge.  The Veteran did not submit a timely substantive appeal of the August 2004 SOC, and the decision is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence of record at the time of the August 2004 SOC included service treatment records which included an August 1972 diagnosis of a meniscal tear of the right knee following a July 1972 motor vehicle accident.  Service personnel records show that the Veteran successfully completed active duty for training (ACDUTRA) service from July 18 to July 30, 1971.  The records showed that the Veteran was released from his Reserves service in September 1972 due to "physical defect not incident to service."  The Veteran and his private physician provided statements that the notation of a right knee injury in his service treatment records was erroneous, and that he injured his left knee.

Evidence added to the claims file since the August 2004 SOC included the Veteran's hearing testimony, statements regarding his left knee having been injured (as opposed to his right knee), a private treatment record from a physician who noted that the Veteran had been treated for his left knee since 1980 and had reported left knee symptom onset in 1972.  Additionally, one of the statements provided by the Veteran was from a friend who knew the Veteran before service and reported he did not have a left knee disability, and knew him after service in 1974 or 1975, and that he had a left knee disability at that time.  The Veteran testified that he injured his left knee in an automobile accident while driving to his two week active duty for training requirement in June 1972.  He argued he was in transit to his ACDUTRA requirement when his left knee was injured.  

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the August 2004 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's statements regarding the onset and cause of his left knee symptoms are "material" evidence of an in-service onset or cause of his meniscal tear.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The Veteran's testimony provides a more complete picture of the onset of his left knee disability.  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.

Under these circumstances, the criteria to reopen the claims of entitlement to service connection for right and left knee disorders are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left knee disability is reopened.


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

As noted above, there are numerous statements from the Veteran, his children, his wife, his friends, and his private physician that he has never had a right knee disability or any right knee symptoms.  The Veteran argues that the August 1972 notation of a right meniscal tear is in error, and it was his left meniscus that was torn.  The Board finds the statements to be credible, and will move forward with the claim interpreting the August 1972 record to be addressing a left meniscal tear.

The Veteran testified that he injured his left knee in a motor vehicle accident on the way (in transit to) his June or July 1972 two week ACDUTRA training in Virginia.  

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Pursuant to applicable law, disability compensation may also be recognized for "travel status-training duty," whereby the claimant has become disabled or died from an injury or covered disease incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA.  38 C.F.R. § 3.6(e).  In such cases, the burden of proving that he was traveling directly to returning directly from ACDUTRA or INACDUTRA is on the Veteran.  Id.

The available personnel records indicate that the Veteran had his two-week ACDUTRA training in 1971 from July 18 to July 30.  There is no notation in his record as to when his 1972 two week ACDUTRA training was held.  And the record does not contain a listing of all of his ACDUTRA and INACDUTRA dates.  On remand, attempts should be made to determine his ACDUTRA/INACDUTRA dates, particularly for the period from June to August 1972.

Additionally, the Veteran testified that his commanding officer had sent someone to Alberta, VA to "check on [his] car" to see that the accident happened, and to see how bad of an accident the Veteran was involved in.  The RO should attempt to obtain any records regarding an investigation into the Veteran's motor vehicle accident through appropriate sources. 

If evidence is found that the Veteran was scheduled for a two-week period of ACDUTRA in July 1972 (as indicated by the August 1972 record), then the RO should provide the Veteran with a VA examination for a nexus opinion.

Private treatment records from October 1980 include complaints of catching and buckling of the medial aspect of the left knee.  He reported an injury approximately 8 years prior, but "during the intervening period has had absolutely no problem, so I feel that there is no connection.  He has not changed his activity in any way although his work does require a lot of ladder climbing."  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's periods of ACDUTRA/INACDUTRA, particularly for the period between June and August 1972.

2.  Attempt to obtain any records regarding the investigation of a motor vehicle accident the Veteran was involved in in June or July 1972, reportedly in transit to ACDUTRA in Virginia, through official sources.

3.  If any records sought are not available, provide a memorandum of unavailability for the record which outlines the steps taken to obtain records.

4.  If records are obtained which show that the Veteran had a period of ACDUTRA in July 1972 (prior to his August 1972 diagnosis of a meniscal tear), then schedule the Veteran for a VA joint examination for a nexus opinion regarding the Veteran's left knee.

The examiner should be informed that the August 1972 record recording a right meniscal tear was been accepted as an error, which should indicate a left meniscal tear.

Following review of the virtual record, interview with the Veteran, and physical examination, the examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the Veteran's current left knee disability is a result of his service.

The examiner should note the 1980 private medical opinion that the Veteran's 1980s symptoms were not related to his 1972 injury.

A full rationale/explanation should be given for any opinion provided.

4.  After completing all indicated development, the RO/AMC should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


